MEMORANDUM **
The Board of Immigration Appeals did not err in refusing to believe Zheng’s story. We defer to the Board’s credibility determination because the Board and the Immigration Judge had a “legitimate articulable basis to question the petitioner’s credibility” and “offerfed] specific, cogent reasonfs] for any stated disbelief.” Osorio v. INS, 99 F.3d 928, 931 (9th Cir.1996); see Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001). Zheng did not know the whereabouts of her husband and children, despite her testimony that she had received numerous letters from relatives in China, and could not recall significant details of her encounters with Chinese family planning officials. Thus, the determination of the Board that Zheng failed to make out a *920case for asylum is “supported by reasonable, substantial, and probative evidence in the record” and must be upheld. Al-Harbi 242 F.3d at 888 (internal quotation marks omitted). It follows that Zheng cannot meet the more stringent standard for withholding of removal. Id. at 888-89.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.